Name: Commission Regulation (EC) No 1959/2000 of 15 September 2000 prohibiting fishing for redfish by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 Avis juridique important|32000R1959Commission Regulation (EC) No 1959/2000 of 15 September 2000 prohibiting fishing for redfish by vessels flying the flag of Portugal Official Journal L 234 , 16/09/2000 P. 0004 - 0004Commission Regulation (EC) No 1959/2000of 15 September 2000prohibiting fishing for redfish by vessels flying the flag of PortugalTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2742/1999 of 17 December 1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required and amending Regulation (EC) No 66/98(3) lays down quotas for redfish for 2000.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of redfish in the waters of ICES divisions V, XII and XIV (Community fishing waters and areas beyond fisheries jurisdiction of the coastal States) by vessels flying the flag of Portugal or registered in Portugal have exhausted the quota allocated for 2000. Portugal has prohibited fishing for this stock from 25 August 2000. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of redfish in the waters of ICES divisions V, XII and XIV (Community fishing waters and areas beyond fisheries jurisdiction of the coastal States) by vessels flying the flag of Portugal or registered in Portugal are hereby deemed to have exhausted the quota allocated for 2000.Fishing for redfish in the waters of ICES divisions V, XII and XIV (Community fishing waters and areas beyond the fisheries jurisdiction of the coastal States) by vessels flying the flag of Portugal or registered in Portugal is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 25 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 341, 31.12.1999, p. 1.